

PREFERRED STOCK PURCHASE AGREEMENT


BETWEEN


SPEEDEMISSIONS, INC.


AND


BARRON PARTNERS LP


DATED


June 30, 2005


--------------------------------------------------------------------------------




PREFERRED STOCK PURCHASE AGREEMENT


This PREFERRED STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered
into as of the 30th day of June, 2005 between Speedemissions, Inc., a
corporation organized and existing under the laws of the State of Florida (the
“Company”) and BARRON PARTNERS LP, a Delaware limited partnership (the
“Investor”).
 
PRELIMINARY STATEMENT:
 
WHEREAS, the Investor wishes to purchase from the Company, upon the terms and
subject to the conditions of this Agreement, Two Million Five Hundred Thousand
(2,500,000) shares of Series B convertible preferred stock of the Company, with
such preferred stock being as described in the Certificate of Designations,
Rights and Preferences (the “Certificate of Designations”) in substantially the
form attached hereto as Exhibit A (the “Preferred Stock”) for the Purchase Price
set forth in Section 1.3.14 hereof. Subject to the limitations set forth herein
and in the Certificate of Designation, each share of Series B Preferred Stock
shall be convertible into Forty Two and 80/100 shares of common stock of the
Company at any time if all three acquisitions are completed within thirty days
post Closing. If the Three Proposed Transactions, as defined in Exhibit E, are
not completed thirty days post Closing the conversion price will be adjusted per
Exhibit E. In addition, the Company will issue to the Investor two Common Stock
Purchase Warrants (the “Warrants”) to purchase up to an additional Forty Three
Million Nine Hundred Thousand (43,900,000) shares of common stock of the Company
at exercise prices as stated in the Warrants; and
 
WHEREAS, the parties intend to memorialize the purchase and sale of such
Preferred Stock and the Warrants.


NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:


ARTICLE I


INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS
 
1.1 Incorporation by Reference. The foregoing recitals and the Exhibits and
Schedules attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.
 
1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law. A copy of this Agreement shall be filed at the Company’s
principal office.
 
 
STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 1 OF 32

--------------------------------------------------------------------------------


 
1.3 Certain Definitions. For purposes of this Agreement, the following
capitalized terms shall have the following meanings (all capitalized terms used
in this Agreement that are not defined in this Article 1 shall have the meanings
set forth elsewhere in this Agreement):
 
1.3.1 “1933 Act” means the Securities Act of 1933, as amended.


1.3.2 “1934 Act” means the Securities Exchange Act of 1934, as amended.


1.3.3  “Affiliate” means a Person or Persons directly or indirectly, through one
or more intermediaries, controlling, controlled by or under common control with
the Person(s) in question. The term “control,” as used in the immediately
preceding sentence, means, with respect to a Person that is a corporation, the
right to the exercise, directly or indirectly, more than 50 percent of the
voting rights attributable to the shares of such controlled corporation and,
with respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such controlled Person.


1.3.4 “Articles” means the Certificate of Incorporation of the Company, as the
same may be amended from time to time. 
 
1.3.5 “Closing”shall mean the Closing of the transactions contemplated by this
Agreement on the Closing Date.
 
1.3.6 “Closing Date” means the date on which the payment of the Purchase Price
(as defined herein) by the Investor to the company is completed pursuant to this
Agreement to purchase the Preferred Stock and Warrants, which shall occur on or
before June 30, 2005.
 
1.3.7 “Common Stock” means shares of common stock of the Company, par value
$0.001 per share.
 
1.3.8 "Escrow Agent" shall mean The Lebrecht Group, APLC, in its capacity as
Escrow Agent under the Escrow Agreement.


1.3.9 "Escrow Agreement" shall mean the Escrow Agreement among the Company, the
Investor and The Lebrecht Group, APLC, as Escrow Agent, attached hereto as
Exhibit E.


1.3.10 "Exempt Issuance" means the issuance of (a) shares of Common Stock or
options to employees, officers, or directors of the Company pursuant to any
stock or option plan duly adopted by a majority of the non-employee members of
the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise of or conversion of any securities issued hereunder, and (c)
securities issued pursuant to acquisitions or strategic transactions, provided
any such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 2 OF 32

--------------------------------------------------------------------------------


 
1.3.11 "Material Adverse Effect" shall mean any adverse effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and affiliates, taken as a whole
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its material obligations under this Agreement or the Registration Rights
Agreement or to perform its obligations under any other material agreement.


1.3.12 “Florida Act” means the Business Corporation Act of the State of Florida,
as amended.
 
1.3.13 “Person” means an individual, partnership, firm, limited liability
company, trust, joint venture, association, corporation, or any other legal
entity.


1.3.14 “Purchase Price” means the Six Million Four Hundred and Twenty Thousand
Dollars ($6,420,000.00) paid by the Investor to the Company for the Preferred
Stock and the Warrants.
 
1.3.15 “Registration Rights Agreement" shall mean the registration rights
agreement between the Investor and the Company attached hereto as Exhibit B.
 
1.3.16 "Registration Statement" shall mean the registration statement under the
1933 Act to be filed with the Securities and Exchange Commission for the
registration of the Shares pursuant to the Registration Rights Agreement
attached hereto as Exhibit B.
 
1.3.17 “SEC” means the Securities and Exchange Commission.
 
1.3.18 "SEC Documents" shall mean the Company's latest Form 10-K or 10-KSB as of
the time in question, all Forms 10-Q or 10-QSB and 8-K filed thereafter, and the
Proxy Statement for its latest fiscal year as of the time in question until such
time as the Company no longer has an obligation to maintain the effectiveness of
a Registration Statement as set forth in the Registration Rights Agreement.
 
1.3.19 "Shares" shall mean, collectively, the shares of Common Stock of the
Company issued upon conversion of the Preferred Stock subscribed for hereunder
and those shares of Common Stock issuable to the Investor upon exercise of the
Warrants.
 
1.3.20 “Subsequent Financing” shall mean any offer and sale of shares of
Preferred Stock or debt that is convertible into shares of Common Stock or
otherwise senior or superior to the Preferred Stock.
 
STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 3 OF 32

--------------------------------------------------------------------------------


 
1.3.21 “Transaction Documents” shall mean this Agreement, all Schedules and
Exhibits attached hereto and all other documents and instruments to be executed
and delivered by the parties in order to consummate the transactions
contemplated hereby, including, but not limited to the documents listed in
Sections 3.2 and 3.3 hereof.
 
1.3.22 “Warrants” shall mean the Common Stock Purchase Warrants in the form
attached hereto Exhibit D.
 
ARTICLE II


SALE AND PURCHASE OF SPEEDEMISSIONS, INC. PREFERRED STOCK AND WARRANTS PURCHASE
PRICE



2.1 Sale of Preferred Stock and Issuance of Warrants. 


(a) Upon the terms and subject to the conditions set forth herein, and in
accordance with applicable law, the Company agrees to sell to the Investor, and
the Investor agrees to purchase from the Company, on the Closing Date Two
Million Five Hundred Thousand (2,500,000) shares of Preferred Stock and the
Warrants for (the “Purchase Price”) of Six Million Four Hundred and Twenty
Thousand Dollars ($6,420,000.00). The Purchase Price shall be paid by the
Investor to the Company on the Closing Date by a wire transfer of the Purchase
Price into escrow to be held by the escrow agent pursuant to the terms of the
Escrow Agreement. The Company shall cause the Preferred Stock and the Warrants
to be issued to the Investor upon the release of the Purchase Price to the
Company by the escrow agent pursuant to the terms of the Escrow Agreement. The
Company shall register the shares of Common Stock into which the Preferred Stock
is convertible pursuant to the terms and conditions of a Registration Rights
Agreement attached hereto as Exhibit B.


(b) The Preferred Stock shall be convertible by the Investor into an aggregate
total of One Hundred and Seven Million (107,000,000) shares of Common Stock (the
“Conversion Shares”); provided, however, that the Investor shall not be entitled
to convert the Preferred Stock into shares of Common Stock that would result in
beneficial ownership by the Investor and its affiliates of more than 4.9% of the
then outstanding number of shares of Common Stock on such date. For the purposes
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.


(c) Upon execution and delivery of this Agreement and the Company’s receipt of
the Purchase Price from the Escrow Agent pursuant to the terms of the Escrow
Agreement, the Company shall issue to the Investor the two Warrants to purchase
an aggregate of Forty Three Million Nine Hundred Thousand (43,900,000) shares of
Common Stock at exercise prices as stated in the Warrants, all pursuant to the
terms and conditions of the form of Warrants attached hereto as Exhibit C;
provided, however, that the Investor shall not be entitled to exercise the
Warrants and receive shares of Common Stock that would result in beneficial
ownership by the Investor and its affiliates of more than 4.9% of the then
outstanding number of shares of Common Stock on such date. For the purposes of
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 4 OF 32

--------------------------------------------------------------------------------


 
2.2 Purchase Price. The Purchase Price shall be delivered by the Investor in the
form of a check or wire transfer made payable to the Company in United States
Dollars from the Investor to the escrow agent pursuant to the Escrow Agreement
on the Closing Date.


ARTICLE III


CLOSING DATE AND DELIVERIES AT CLOSING


3.1  Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”), unless expressly determined herein, shall be held at
the offices of the Company, at 5:00 P.M. local time, on the Closing Date or on
such other date and at such other place as may be mutually agreed by the
parties, including closing by facsimile with originals to follow.


3.2 Deliveries by the Company. In addition to and without limiting any other
provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the escrow agent under the Escrow Agreement, the following:



 
(a)
At or prior to Closing, an executed Agreement;

 
(b)
At or prior to Closing, two executed Warrants in the name of the Investor in the
form attached hereto as Exhibit C;

 
(c)
The executed Registration Rights Agreement;

 
(d)
Evidence of a pre-vote by a majority of the shareholders to approve an increase
in the authorized shares outstanding from 100,000,000 to 250,000,000.

 
(e)
Evidence of approval of the Board of Directors of the Company of the Transaction
Documents and the transactions contemplated hereby;

 
(f)
Certificate of the President and the Secretary of the Company that the
Certificate of Designation has been adopted;

 
(g)
Certificates of Existence or Authority to Transact Business of the Company
issued by each of the Secretaries of State for Florida and Georgia;

 
(h)
An opinion from the Company’s counsel concerning the Transaction Documents and
the transactions contemplated hereby in form and substance reasonably acceptable
to Investor;

 
(i)
Stock Certificate in the name of Investor evidencing the Preferred Stock;

 
(j)
The executed Escrow Agreement; and

 
(k)
Such other documents or certificates as shall be reasonably requested by
Investor or its counsel.



STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 5 OF 32

--------------------------------------------------------------------------------


 
3.3 Deliveries by Investor. In addition to and without limiting any other
provision of this Agreement, the Investor agrees to deliver, or cause to be
delivered, to the escrow agent under the Escrow Agreement, the following:



 
(a)
A deposit in the amount of the Investor Funds;

 
(b)
The executed Agreement with all Exhibits and Schedules attached hereto;

 
(c)
The executed Registration Rights Agreement;

 
(d)
The executed Escrow Agreement; and

 
(e)
Such other documents or certificates as shall be reasonably requested by the
Company or its counsel.



In the event any document provided to the other party in Paragraphs 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within seven (7) business days.


3.4 Further Assurances. The Company and the Investor shall, upon request, on or
after the Closing Date, cooperate with each other (specifically, the Company
shall cooperate with the Investor, and the Investor shall cooperate with the
Company) by furnishing any additional information, executing and delivering any
additional documents and/or other instruments and doing any and all such things
as may be reasonably required by the parties or their counsel to consummate or
otherwise implement the transactions contemplated by this Agreement.


3.5 Waiver. The Investor may waive any of the requirements of Section 3.2 of
this Agreement, and the Company at its discretion may waive any of the
provisions of Section 3.3 of this Agreement. The Investor may also waive any of
the requirements of the Company under the Escrow Agreement.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF
THE COMPANY


The Company represents and warrants to the Investor as of the date hereof and as
of Closing (which warranties and representations shall survive the Closing
regardless of what examinations, inspections, audits and other investigations
the Investor has heretofore made or may hereinafter make with respect to such
warranties and representations) as follows:


4.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida,
and has the requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as it is now being conducted and is
duly qualified to do business in any other jurisdiction by virtue of the nature
of the businesses conducted by it or the ownership or leasing of its properties,
except where the failure to be so qualified will not, when taken together with
all other such failures, have a Material Adverse Effect on the business,
operations, properties, assets, financial condition or results of operation of
the Company and its subsidiaries taken as a whole.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 6 OF 32

--------------------------------------------------------------------------------


 
4.2 Articles of Incorporation and By-Laws. The complete and correct copies of
the Company’s Articles and By-Laws, as amended or restated to date which have
been filed with the Securities and Exchange Commission are a complete and
correct copy of such document as in effect on the date hereof and as of the
Closing Date.


4.3 Capitalization.


4.3.1 The authorized and outstanding capital stock of the Company is set forth
in the Company’s Annual Report on Form 10-KSB, filed on April 15, 2005 with the
Securities and Exchange Commission and updated on all subsequent SEC Documents.
All shares of capital stock have been duly authorized and are validly issued,
and are fully paid and non assessable, and free of preemptive rights.


4.3.2 As of the date of this Agreement, the authorized capital stock of the
Company consists of 100,000,000 shares of common Stock ($0.001 par value) and
5,000,000 shares of preferred stock ($0.001 par value), of which approximately
25,291,594 shares of common Stock are issued and outstanding. As of Closing,
following the issuance by the Company of the Preferred Stock to the Investor,
the authorized capital stock of the Company will consist of 100,000,000 shares
of Common Stock ($0.001 par value) and 5,000,000 shares of preferred stock
($0.001 par value), of which approximately 25,291,594 shares of Common Stock and
5,000,000 shares of preferred stock shall be issued and outstanding. As of
Closing, holders of stock options and warrants (excluding the Warrants) will
hold options and warrants to purchase an aggregate of approximately 6,446,823
shares of Common Stock. All outstanding shares of capital stock have been duly
authorized and are validly issued, and are fully paid and nonassessable and free
of preemptive rights. All shares of capital stock described above to be issued
have been duly authorized and when issued, will be validly issued, fully paid
and nonassessable and free of preemptive rights.


4.3.3 Except pursuant to this Agreement and as set forth in Schedule 4.3 hereto,
and as set forth in the Company’s SEC Documents, filed with the SEC, as of the
date hereof and as of the Closing Date, there are not now outstanding options,
warrants, rights to subscribe for, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, shares of any class of capital stock of the Company, or agreements,
understandings or arrangements to which the Company is a party, or by which the
Company is or may be bound, to issue additional shares of its capital stock or
options, warrants, scrip or rights to subscribe for, calls or commitment of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of any class of its capital stock. The Company
agrees to inform the Investors in writing of any additional warrants granted
prior to the Closing Date.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 7 OF 32

--------------------------------------------------------------------------------


 
4.3.4 The Company on the Closing Date (i) will have full right, power, and
authority to sell, assign, transfer, and deliver, by reason of record and
beneficial ownership, to the Investor, the Preferred Stock and Warrants
hereunder, free and clear of all liens, charges, claims, options, pledges,
restrictions, and encumbrances whatsoever, except as required by the Securities
Act; and (ii) upon conversion of the Preferred Stock or exercise of the
Warrants, the Investor will acquire good and marketable title to the Shares,
free and clear of all liens, charges, claims, options, pledges, restrictions,
and encumbrances whatsoever, except as otherwise provided by the Securities Act
and in this Agreement as to the limitation on the voting rights of such Shares
in certain circumstances.


4.4 Authority. The Company has all requisite corporate power and authority to
execute and deliver this Agreement, the Preferred Stock, and the Warrants, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement by the Company and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action and no other
corporate proceedings on the part of the Company is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby except as
disclosed in this Agreement. This Agreement has been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.


4.5 No Conflict; Required Filings and Consents. The execution and delivery of
this Agreement by the Company does not, and the performance by the Company of
its obligations hereunder will not, to the best knowledge of the Company: (i)
conflict with or violate the Articles or By-Laws of the Company; (ii) conflict
with, breach or violate any federal, state, foreign or local law, statute,
ordinance, rule, regulation, order, judgment or decree (collectively, "Laws") in
effect as of the date of this Agreement and applicable to the Company; or (iii)
result in any breach of, constitute a default (or an event that with notice or
lapse of time or both would become a default) under, give to any other entity
any right of termination, amendment, acceleration or cancellation of, require
payment under, or result in the creation of a lien or encumbrance on any of the
properties or assets of the Company pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Company is a party or by the Company or
any of its properties or assets is bound. Excluding from the foregoing are such
violations, conflicts, breaches, defaults, terminations, accelerations,
creations of liens, or incumbency that would not, in the aggregate, have a
Material Adverse Effect.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 8 OF 32

--------------------------------------------------------------------------------


 
4.6 Report and Financial Statements. The Company’s Annual Report on Form 10-KSB,
filed on April 15, 2005 with the SEC contains the audited financial statements
of the Company as of December 31, 2004 and for the two years then ended
(collectively, the “Financial Statements”). Each of the balance sheets contained
in or incorporated by reference into any such Financial Statements (including
the related notes and schedules thereto) fairly presented the financial position
of the Company, as of its date, and each of the statements of income and changes
in stockholders’ equity and cash flows or equivalent statements in such
Financial Statements (including any related notes and schedules thereto) fairly
presents, changes in stockholders’ equity and changes in cash flows, as the case
may be, of the Company, for the periods to which they relate, in each case in
accordance with United States generally accepted accounting principles (“U.S.
GAAP”) consistently applied during the periods involved, except in each case as
may be noted therein, subject to normal year-end audit adjustments in the case
of unaudited statements. The books and records of the Company have been, and are
being, maintained in all material respects in accordance with U.S. GAAP and any
other applicable legal and accounting requirements and reflect only actual
transaction.
 
4.7 Compliance with Applicable Laws. The Company is not in violation of, or, to
the knowledge of the Company is not under investigation with respect to or has
not been given notice or has not been charged with the violation of any Law of a
governmental agency, except for violations which individually or in the
aggregate do not have a Material Adverse Effect.


4.8 Brokers.  Except as set forth on Schedule 4.8, no broker, finder or
investment banker is entitled to any brokerage, finder's or other fee or
Commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.


4.9 SEC Documents. The Company acknowledges that it is a publicly held company
and has made available to the Investor after demand true and complete copies of
any requested SEC Documents. The Company has registered its Common Stock
pursuant to Section 12(g) of the 1934 Act, and the Common Stock is quoted and
traded on the OTC Bulletin Board of the National Association of Securities
Dealers, Inc. The Company has received no notice, either oral or written, with
respect to the continued quotation or trading of the Common Stock on the OTC
Bulletin Board. The Company has not provided to the Investor any information
that, according to applicable law, rule or regulation, should have been
disclosed publicly prior to the date hereof by the Company, but which has not
been so disclosed. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act, and rules and
regulations of the SEC promulgated thereunder and the SEC Documents did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading..
 
4.10 Litigation. Except as set forth in Schedule 4.10, to the knowledge of the
Company, no litigation, claim, or other proceeding before any court or
governmental agency is pending or to the knowledge of the Company, threatened
against the Company, the prosecution or outcome of which may have a Material
Adverse Effect.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 9 OF 32

--------------------------------------------------------------------------------


 
4.11 Exemption from Registration. Subject to the accuracy of the Investor’s
representations in Article V, except as required pursuant to the Registration
Rights Agreement, the sale of the Preferred Stock and Warrants by the Company to
the Investor will not require registration under the 1933 Act, but may require
registration under New York state securities law if applicable to the Investor.
When validly converted in accordance with the terms of the Preferred Stock, and
upon exercise of the Warrants in accordance with their terms, the Shares
underlying the Preferred Stock and the Warrants will be duly and validly issued,
fully paid, and non-assessable. The Company is issuing the Preferred Stock and
the Warrants in accordance with and in reliance upon the exemption from
securities registration afforded, inter alia, by Rule 506 under Regulation D as
promulgated by the SEC under the 1933 Act, and/or Section 4(2) of the 1933 Act;
provided, however, that certain filings and registrations may be required under
state securities “blue sky” laws depending upon the residency of the Investor.


4.12 No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its Affiliates nor, to the knowledge of the
Company, any Person acting on its or their behalf (i) has conducted or will
conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D as promulgated by the SEC under the 1933 Act) or general
advertising with respect to the sale of the Preferred Stock or Warrants, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the
Preferred Stock or Warrants, under the 1933 Act, except as required herein.


4.13 No Material Adverse Effect. Except as set forth in Schedule 4.13 attached
hereto, since March 31, 2005, no event or circumstance resulting in a Material
Adverse Effect has occurred or exists with respect to the Company. No material
supplier has given notice, oral or written, that it intends to cease or reduce
the volume of its business with the Company from historical levels. Since March
31, 2005, no event or circumstance has occurred or exists with respect to the
Company or its businesses, properties, prospects, operations or financial
condition, that, under any applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed in writing to the Investor.


4.14 Internal Controls And Procedures. The Company maintains books and records
and internal accounting controls which provide reasonable assurance that (i) all
transactions to which the Company or any subsidiary is a party or by which its
properties are bound are executed with management's authorization; (ii) the
recorded accounting of the Company's consolidated assets is compared with
existing assets at regular intervals; (iii) access to the Company's consolidated
assets is permitted only in accordance with management's authorization; and (iv)
all transactions to which the Company or any subsidiary is a party or by which
its properties are bound are recorded as necessary to permit preparation of the
financial statements of the Company in accordance with U.S. generally accepted
accounting principles.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 10 OF 32

--------------------------------------------------------------------------------


 
4.15 Full Disclosure. No representation or warranty made by the Company in this
Agreement and no certificate or document furnished or to be furnished to the
Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.


4.16 Employee Stock Option Plan. Within 60 days the Company and the Shareholders
will vote to approve an employee stock option plan representing 10% of the
outstanding common stock resetting every six months to be vested over 5 years or
as reasonably determined by the compensation committee of the board of
directors.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
The Investor represents and warrants to the Company that:


5.1 Organization and Standing of the Investor. The Investor is a limited
partnership duly formed, validly existing and in good standing under the laws of
the State of Delaware. The state in which any offer to purchase shares hereunder
was made or accepted by such Investor is the state shown as such Investor’s
address. The Investor was not formed for the purpose of investing solely in the
Preferred Stock, the Warrants or the shares of Common Stock which are the
subject of this Agreement.
 
5.2 Authorization and Power. The Investor has the requisite power and authority
to enter into and perform this Agreement and to purchase the securities being
sold to it hereunder. The execution, delivery and performance of this Agreement
by the Investor and the consummation by the Investor of the transactions
contemplated hereby have been duly authorized by all necessary partnership
action where appropriate. This Agreement and the Registration Rights Agreement
have been duly executed and delivered by the Investor and at the Closing shall
constitute valid and binding obligations of the Investor enforceable against the
Investor in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.


5.3 No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Investor of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such Investor's
charter documents or bylaws where appropriate or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument to which the Investor is a party, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a Material Adverse Effect on such Investor). The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 11 OF 32

--------------------------------------------------------------------------------


 
5.4 Financial Risks. The Investor acknowledges that such Investor is able to
bear the financial risks associated with an investment in the securities being
purchased by the Investor from the Company and that it has been given full
access to such records of the Company and the subsidiaries and to the officers
of the Company and the subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation. The Investor is capable of evaluating
the risks and merits of an investment in the securities being purchased by the
Investor from the Company by virtue of its experience as an investor and its
knowledge, experience, and sophistication in financial and business matters and
the Investor is capable of bearing the entire loss of its investment in the
securities being purchased by the Investor from the Company.


5.5 Accredited Investor. The Investor is (i) an “accredited investor” as that
term is defined in Rule 501 of Regulation D promulgated under the 1933 Act by
reason of Rule 501(a)(3) and (6), (ii) experienced in making investments of the
kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the securities being purchased by the Investor from the Company.
 
5.6 Brokers. Except as set forth in Schedule 4.8, no broker, finder or
investment banker is entitled to any brokerage, finder's or other fee or
Commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Investor.


5.7 Knowledge of Company. The Investor and such Investor’s advisors, if any,
have been, upon request, furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the securities being purchased by the Investor from the Company. The
Investor and such Investor’s advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 12 OF 32

--------------------------------------------------------------------------------


 
5.8 Risk Factors. The Investor understands that such Investor’s investment in
the securities being purchased by the Investor from the Company involves a high
degree of risk. The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the securities being purchased by the Investor
from the Company. The Investor warrants that such Investor is able to bear the
complete loss of such Investor’s investment in the securities being purchased by
the Investor from the Company.
 
5.9 Full Disclosure. No representation or warranty made by the Investor in this
Agreement and no certificate or document furnished or to be furnished to the
Company pursuant to this Agreement contains or will contain any untrue statement
of a material fact, or omits or will omit to state a material fact necessary to
make the statements contained herein or therein not misleading. Except as set
forth or referred to in this Agreement, Investor does not have any agreement or
understanding with any person relating to acquiring, holding, voting or
disposing of any equity securities of the Company.
 
5.10 Payment of Due Diligence Expenses. The Company shall pay Investor $35,000
for due diligence expenses.
 


ARTICLE VI


COVENANTS OF THE COMPANY


6.1. Registration Rights. The Company shall cause the Registration Rights
Agreement to remain in full force and effect according to the provisions of the
Registration Rights Agreement and the Company shall comply in all material
respects with the terms thereof.


6.2.  Reservation Of Common Stock. As of the date hereof, the Company does not
have sufficient authorized but unissued Common Stock to issue the shares of
Common Stock underlying the Preferred Stock and Warrants. However, within Sixty
(60) days of the Closing, the Company will amend its Articles of Incorporation
to increase the authorized common stock to Two Hundred and Fifty Million
(250,000,000) Shares and thereafter will reserve and shall continue to reserve
and keep available at all times, free of preemptive rights, shares of Common
Stock for the purpose of enabling the Company to issue the shares of Common
Stock underlying the Preferred Stock and Warrants.


6.3.  Compliance with Laws. The Company hereby agrees to comply in all respects
with the Company's reporting, filing and other obligations under the Laws.


6.4.  Exchange Act Registration. The Company will continue its obligation to
report to the SEC under Section 12(g) of the 1934 Act  and will use its best
efforts to comply in all respects with its reporting and filing obligations
under the 1934 Act, and will not take any action or file any document (whether
or not permitted by the 1934 Act or the rules thereunder) to terminate or
suspend any such registration or to terminate or suspend its reporting and
filing obligations under the 1934 until the Investors have disposed of all of
their Preferred Stock, Warrants, and, if applicable, Shares.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 13 OF 32

--------------------------------------------------------------------------------


 
6.5.  Corporate Existence; Conflicting Agreements. The Company will take all
steps necessary to preserve and continue the corporate existence of the Company.
The Company shall not enter into any agreement, the terms of which agreement
would restrict or impair the right or ability of the Company to perform any of
its obligations under this Agreement or any of the other agreements attached as
exhibits hereto.


6.6 Preferred Stock. As long as any of the Preferred Stock remains outstanding,
the Company will not issue any Preferred Stock of the Company.


6.7 Convertible Debt. As long as any of the Preferred Stock remains outstanding,
the Company will not issue any convertible debt and will cancel all reset
convertible debt that is currently outstanding, if any securities outstanding.
The Convertible Shares outstanding to GCA Strategic Investment Fund Limited is
excluded from this Section 6.7 and shall remain outstanding post Closing. The
Company represents that these shares are only convertible at a fixed price per
share at $1.00.


6.8Reset Equity Deals. On or prior to the Closing Date, the Company will cause
to be cancelled any and all reset features related to any shares outstanding
that could result in additional shares being issued. For as long as any of the
Preferred Shares are outstanding the Company will not enter into any
transactions that have any reset features that could result in additional shares
being issued.
 
6.9 


6.10 Independent Directors. Within 45 days post closing, the Company shall have
caused the appointment of the majority of the board of directors to be
independent directors per NASDAQ requirements.. In the event that the Company
fails to meet the requirements of this Section 6.9 as a result of the death,
retirement, disability or resignation of an independent director, the Company
shall have sixty (60) days to elect a replacement director. If at any time after
45 day post Closing the board shall not be composed in the majority of qualified
independent directors, the Company shall pay to the Investors, pro rata, as
liquidated damages and not as a penalty, an amount equal to twenty four percent
(24%) of the Purchase Price per annum, payable monthly. The parties agree that
the only damages payable for a violation of the terms of this Agreement with
respect to which liquidated damages are expressly provided shall be such
liquidated damages. Nothing shall preclude the Investor from pursuing or
obtaining specific performance or other equitable relief with respect to this
Agreement. The parties hereto agree that the liquidated damages provided for in
this Section 6.9 constitute a reasonable estimate of the damages that may be
incurred by the Investor by reason of the failure of the Company to appoint at
least two independent directors in accordance with the provision hereof.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 14 OF 32

--------------------------------------------------------------------------------


 
6.11 Independent Directors Become Majority of Audit and Compensation Committees.
The Company will cause the appointment of a majority of outside directors to the
audit and compensation committees of the board of directors before 45 days post
Closing. In the event that the Company fails to meet the requirements of this
Section 6.9 as a result of the death, retirement, disability or resignation of
an independent director, the Company shall have sixty (60) days to elect a
replacement director. If at any time after 45 days post Closing such independent
directors do not compose the majority of the audit and compensation committees,
the Company shall pay to the Investors, pro rata, as liquidated damages and not
as a penalty, an amount equal to twenty four percent (24%) of the Purchase Price
per annum, payable monthly. The parties agree that the only damages payable for
a violation of the terms of this Agreement with respect to which liquidated
damages are expressly provided shall be such liquidated damages. Nothing shall
preclude the Investor from pursuing other remedies or obtaining specific
performance or other equitable relief with respect to this Agreement. The
parties hereto agree that the liquidated damages provided for in this Section
6.10 constitute a reasonable estimate of the damages that may be incurred by the
Investor by reason of the failure of the Company to appoint at least two
independent directors in accordance with the provision hereof


6.11 Use of Proceeds. The Company will use the proceeds from the sale of the
Preferred Stock and the Warrants (excluding amounts paid by the Company for
commissions, legal and administrative fees in connection with the sale of such
securities) for working capital and acquisitions.


6.12  Right of First Refusal. As long as any of the Preferred Stock remains
outstanding, each Investor shall have the right to participate in any subsequent
funding by the Company on a pro rata basis.


6.13  Price Adjustment. If, within the 24 months following the Closing Date, the
Company closes on the sale of a note or notes, shares of Common Stock, or shares
of any class of Preferred Stock at a price per share of Common Stock, or with a
conversion right to acquire Common Stock at a price per share of Common Stock,
that is less than the Conversion Price (as adjusted to the capitalization per
share as of the Closing Date, following any stock splits, stock dividends, or
the like) (collectively, the “Subsequent Conversion Price”), the Company shall
make a post-Closing adjustment in the Conversion Price (as provided in the
Certificate of Designations) so that the effective price per share paid by the
Investor is reduced to being equivalent to such lower conversion price after
taking into account any prior conversions of the Preferred Stock and/or
exercises of the Warrant.


6.14  Insider Selling. The earliest any “Insiders” can start selling their
shares shall be twenty four months from Closing. Insiders shall include only all
officers and directors of the Company. Andrew Barron Worden and the Investor
shall not be considered “Insiders”.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 15 OF 32

--------------------------------------------------------------------------------


 
6.15 Employment and Consulting Contracts. Employment and consulting contracts
with officers and directors shall at time of Closing and for two years
thereafter shall not contain: any bonuses not related directly to increases in
earnings per share; any car allowances not approved by the vote of the board of
directors; any anti-dilution or reverse split protection provisions for shares,
options or warrants; any deferred compensation; any unreasonable compensation or
benefit clauses as determined by an independent compensation committee; or any
termination clauses of over one year of salary.


6.16 Sale or Merger of Company. In the event of a sale of substantially all of
the assets of the Company or a merger or consolidation of the Company in a
transaction in which the Company is not the surviving entity, then, subject to
and in accordance with the terms of the Preferred Stock and Warrants, the 4.9%
restriction in the Preferred Stock and in the Warrants will immediately be
terminated and the Investors will have the right to convert the Preferred Stock
and exercise the Warrants concurrent with the sale, subject to the conversion by
the Investor of the Preferred Stock and the payment by the Investor to the
Company of the aggregate exercise price of the Warrant.


6.17 Debt Limitation. For the first year post Closing the Company will not enter
into any new borrowings resulting in total debt outstanding being more than four
times as much as the sum of the adjusted EBITDA from recurring operations over
the past four quarters and going forward after the twelve months post Closing
the Company will not enter into any new borrowings resulting in total debt
outstanding being more than twice as much as the sum of the adjusted EBITDA from
recurring operations over the past four quarters after year one as long as the
Preferred Stock remains outstanding, The Company is required to use 50% of the
proceeds from the exercise of Warrant A to pay down debt to two times or below
the adjusted EBITDA from recurring operations.


6.18 Subsequent Equity Sales. As long as the Preferred Stock remains
outstanding, the Company shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Financing involving a “Variable Rate
Transaction” or an “MFN Transaction” (each as defined below). The term “Variable
Rate Transaction” shall mean a transaction in which the Company issues or sells
(i) any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion, exercise or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock. The term “MFN Transaction” shall mean a transaction in which
the Company issues or sells any securities in a capital raising transaction or
series of related transactions which grants to an investor the right to receive
additional shares based upon future transactions of the Company on terms more
favorable than those granted to such investor in such offering. Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages. Notwithstanding the foregoing, this Section 6.18 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction or MFN
Transaction shall be an Exempt Issuance.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 16 OF 32

--------------------------------------------------------------------------------




ARTICLE VII


COVENANTS OF THE INVESTOR


7.1 Compliance with Law. The Investor's trading activities with respect to
shares of the Company's Common Stock will be in compliance with all applicable
state and federal securities laws, rules and regulations and rules and
regulations of any public market on which the Company's Common Stock is listed.


7.2 Transfer Restrictions. The Investor’s acknowledge that (1) the Preferred
Stock, Warrants and shares underlying the Preferred Stock and Warrants have not
been registered under the provisions of the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Investor shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Preferred Stock,
Warrants and shares underlying the Notes and Warrants to be sold or transferred
may be sold or transferred pursuant to an exemption from such registration; and
(2) any sale of the Preferred Stock, Warrants and shares underlying the
Preferred Stock and Warrants made in reliance on Rule 144 promulgated under the
1933 Act may be made only in accordance with the terms of said Rule and further,
if said Rule is not applicable, any resale of such securities under
circumstances in which the seller, or the person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the 1933 Act, may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder.


7.3 Restrictive Legend. The Investor acknowledges and agrees that the Preferred
Stock, the Warrants and the Shares underlying the Preferred Stock and Warrants,
and, until such time as the Shares underlying the Preferred Stock and Warrants
have been registered under the 1933 Act and sold in accordance with an effective
Registration Statement, certificates and other instruments representing any of
the Shares, shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of any such
securities):


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT."
 


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 17 OF 32

--------------------------------------------------------------------------------




ARTICLE VIII


CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS


The obligation of the Company to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:


8.1 No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.


8.2 Representations True and Correct. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.


8.3 Compliance with Covenants. The Investor shall have performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date.


8.4 No Adverse Proceedings. On the Closing Date, no action or proceeding shall
be pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.




STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 18 OF 32

--------------------------------------------------------------------------------


 
ARTICLE IX


CONDITIONS PRECEDENT TO INVESTOR’S OBLIGATIONS


The obligation of the Investors to consummate the transactions contemplated
hereby shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:


9.1 No Termination. This Agreement shall not have been terminated pursuant to
Article X hereof.


9.2 Representations True and Correct. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.


9.3 Compliance with Covenants. The Company shall have performed and complied in
all material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied by it prior to or at the Closing
Date, including arranging for payment of commissions as set forth in Schedule
4.8.


9.4 No Adverse Proceedings. On the Closing Date, no action or proceeding shall
be pending by any public authority or individual or entity before any court or
administrative body to restrain, enjoin, or otherwise prevent the consummation
of this Agreement or the transactions contemplated hereby or to recover any
damages or obtain other relief as a result of the transactions proposed hereby.




ARTICLE X


TERMINATION, AMENDMENT AND WAIVER


10.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time:


10.1.1 by mutual written consent of the Investor and the Company;


10.1.2 by the Company upon a material breach of any representation, warranty,
covenant or agreement on the part of the Investor set forth in this Agreement,
or the Investor upon a material breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company or the Investor, respectively, shall
have become untrue, in either case such that any of the conditions set forth in
Article VIII or Article IX hereof would not be satisfied (a "Terminating
Breach"), and such breach shall, if capable of cure, not have been cured within
five (5) business days after receipt by the party in breach of a notice from the
non-breaching party setting forth in detail the nature of such breach.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 19 OF 32

--------------------------------------------------------------------------------


 
10.2 Effect of Termination. Except as otherwise provided herein, in the event of
the termination of this Agreement pursuant to Section 10.1 hereof, there shall
be no liability on the part of the Company or the Investor or any of their
respective officers, directors, agents or other representatives and all rights
and obligations of any party hereto shall cease; provided that in the event of a
Terminating Breach, the breaching party shall be liable to the non-breaching
party for all costs and expenses incurred by the non-breaching party not to
exceed $50,000.


10.3 Amendment. This Agreement may be amended by the parties hereto any time
prior to the Closing Date by an instrument in writing signed by the parties
hereto.


10.4 Waiver. At any time prior to the Closing Date, the Company or the Investor,
as appropriate, may: (a) extend the time for the performance of any of the
obligations or other acts of other party or; (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound hereby.
 


ARTICLE XI


GENERAL PROVISIONS


11.1 Transaction Costs. Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement;
provided, the Company shall pay Investor such due diligence expenses as
described in section 5.10.


11.2 Indemnification. The Investor agrees to indemnify, defend and hold the
Company (following the Closing Date) and its officers and directors harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities or damages, including interest, penalties and
reasonable attorney’s fees, that it shall incur or suffer, which arise out of or
result from any breach of this Agreement by such Investor or failure by such
Investor to perform with respect to any of its representations, warranties or
covenants contained in this Agreement or in any exhibit or other instrument
furnished or to be furnished under this Agreement. The Company agrees to
indemnify, defend and hold the Investor harmless against and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities or
damages, including interest, penalties and reasonable attorney’s fees, that it
shall incur or suffer, which arise out of, result from or relate to any breach
of this Agreement or failure by the Company to perform with respect to any of
its representations, warranties or covenants contained in this Agreement or in
any exhibit or other instrument furnished or to be furnished under this
Agreement. In no event shall the Company or the Investors be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement nor shall any party have any liability hereunder in the event of gross
negligence or willful misconduct of the indemnified party. In the event of a
breach of this Agreement by the Company, the Investor shall be entitled to
pursue a remedy of specific performance upon tender into the Court an amount
equal to the Purchase Price hereunder. The indemnification by the Investor shall
be limited to $50,000.
 
STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 20 OF 32

--------------------------------------------------------------------------------


 
11.3 Headings. The table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


11.4 Entire Agreement. This Agreement (together with the Schedule, Exhibits,
Warrants and documents referred to herein) constitute the entire agreement of
the parties and supersede all prior agreements and undertakings, both written
and oral, between the parties, or any of them, with respect to the subject
matter hereof.


11.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation; or
(iii) on the date delivered by an overnight courier service as follows:


If to the Company:


Speedemissions, Inc.
1134 Senoia Road, Suite B2
Tyrone, GA 30290
Facsimile (770) 486-6022
Attention: Richard A. Parlontieri


With a copy to:
The Lebrecht Group, APLC
22342 Avenida Empresa, Suite 220
Rancho Santa Margarita, CA 92688
Facsimile (949) 635-1244
Attn: Brian A. Lebrecht, Esq.
 
 
STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 21 OF 32

--------------------------------------------------------------------------------


 
If to the Investor:


Barron Partners L.P.
c/o Barron Capital Advisors, LLC
730 Fifth Avenue, 9th Floor
New York, New York 10019
Facsimile (646) 607-2223
Attn: Andrew Barron Worden


11.6 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.


11.7 Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.


11.8 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.


11.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law.


11.10 Jurisdiction. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of New York. If any action is
brought among the parties with respect to this Agreement or otherwise, by way of
a claim or counterclaim, the parties agree that in any such action, and on all
issues, the parties irrevocably waive their right to a trial by jury. Exclusive
jurisdiction and venue for any such action shall be the Federal Courts serving
the State of New York. In the event suit or action is brought by any party under
this Agreement to enforce any of its terms, or in any appeal therefrom, it is
agreed that the prevailing party shall be entitled to reasonable attorneys fees
to be fixed by the arbitrator, trial court, and/or appellate court.


STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 22 OF 32

--------------------------------------------------------------------------------


 
11.11  Preparation and Filing of Securities and Exchange Commission filings. The
Investor shall reasonably assist and cooperate with the Company in the
preparation of all filings with the SEC after the Closing Date due after the
Closing Date.


11.12 Further Assurances, Cooperation. Each party shall, upon reasonable request
by the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement. The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.


11.13 Survival. The representations, warranties, covenants and agreements made
herein shall survive the Closing of the transaction contemplated hereby.


11.14 Third Parties.  Except as disclosed in this Agreement, nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties hereto and their respective administrators, executors, legal
representatives, heirs, successors and assignees. Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
persons any right of subrogation or action over or against any party to this
Agreement.


11.15 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


11.16 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto. 
 


[SIGNATURES ON FOLLOWING PAGE]



STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 23 OF 32

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Agreement.


THE COMPANY:
 


SPEEDEMISSIONS, INC.


/s/ Richard A. Parlontieri                              
By: Richard A. Parlontieri
Title: President


INVESTOR:


BARRON PARTNERS LP


/s/ Andrew Barron Worden                          
Andrew Barron Worden
President, General Partner of
Barron Partners LP
730 Fifth Avenue, 9th Floor
New York NY 10019



STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 24 OF 32

--------------------------------------------------------------------------------





Schedule A




 
NAME AND ADDRESS
 
AMOUNT OF INVESTMENT
NUMBER OF SHARES
OF COMMON STOCK
INTO WHICH PREFERRED
STOCK IS CONVERTIBLE
 
Barron Partners LP
730 Fifth Avenue, 9th Floor
New York, New York 10019
Attn: Andrew Barron Worden
 
 
 
$6,420,000
 
 
 
107,000,000




STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 25 OF 32

--------------------------------------------------------------------------------



Schedule 4.3 - Warrants


[table.jpg]

 
 
STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 26 OF 32

--------------------------------------------------------------------------------


 
Schedule 4.8 - List of Brokers




         
Cash Proceeds
 
Warrants
 
Name and Address
 
Commission
 
 
Strike Price
 
Total Shares
 
 
Prospect Financial Advisors, LLC
 
 
$513,600.00
 
 
 
$0..12
 
 
2,850,000




STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 27 OF 32

--------------------------------------------------------------------------------





Exhibit A


Form of Certificate of Designations of Preferences, Rights and Limitations

STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 28 OF 32

--------------------------------------------------------------------------------



Exhibit B


Registration Rights Agreement






STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 29 OF 32

--------------------------------------------------------------------------------



Exhibit C


Warrants



STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 30 OF 32

--------------------------------------------------------------------------------



Exhibit D


Escrow Agreement



STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 31 OF 32

--------------------------------------------------------------------------------



Exhibit E


Conversion Price Adjustment


If the acquisition of Just Inc., Dekra, and Mr. Sticker (the “Three Proposed
Transactions”) do not close within 30 days post Closing the conversion price
shall be adjusted based upon the intrinsic value formula as follows:


Conversion Price Per Share = (((Run rate annualized seasonally adjusted EBITDA
for the combined Company - Recurring Capital Expenditures for the combined
business) x 6 (Growth Rate Multiple) + excess cash - total debt and seller notes
outstanding) / Total Fully Diluted Shares Outstanding)*69%
 
 
STOCK PURCHASE AGREEMENT BETWEEN
SPEEDEMISSIONS, INC. AND BARRON PARTNERS LP
PAGE 32 OF 32

--------------------------------------------------------------------------------

